       Case: 1:21-cv-02174 Document #: 1 Filed: 04/22/21 Page 1 of 5 PageID #:1




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 KHAMIS A. ABUZIR,

         Plaintiffs,

 v.                                                       Case No. 1:21-cv-02174

 MIDSTATE COLLECTION SOLUTIONS,
 INC.,

         Defendant.


        NOW COMES KHAMIS A. ABUZIR, by and through his undersigned counsel,

complaining of Defendant MIDSTATE COLLECTION SOLUTIONS, INC., as follows:

                                    NATURE OF THE ACTION

        1.      Plaintiff brings this action seeking redress for the Defendant’s violations of the Fair

Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.

                                   JURISDICTION AND VENUE

        2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.      Venue in this district is proper pursuant to 28 U.S.C. § 1391(b)(2).

                                               PARTIES

        4.      KHAMIS A. ABUZIR (“Plaintiff”) is a natural person, over 18-years-of-age, who

at all times relevant resided in Justice, Illinois.

        5.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

        6.      MIDSTATE COLLECTION SOLUTIONS, INC. (“Defendant”) maintains its

principal place of business in Champaign, Illinois.


                                                      1
       Case: 1:21-cv-02174 Document #: 1 Filed: 04/22/21 Page 2 of 5 PageID #:2




        7.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) because (1) the

principal purpose of Defendant’s business is the collection of debt and (2) it regularly collects or

attempts to collect debts in the state of Connecticut that are owed or due or asserted to be owed or

due another.

                                  FACTUAL ALLEGATIONS

        8.      At some point, Plaintiff received dental services from Orland Park Dental.

        9.      At the time of service, Plaintiff paid his balance of $1,265.00.

        10.     On February 12, 2021, Defendant sent Plaintiff a collection letter, claiming that

Plaintiff still owed the $1,265.00 to Orland Park Dental (“subject debt”).

        11.     The subject debt is a “debt” as defined by 15 U.S.C. §1692a(5) because it was

incurred for personal purposes.

        12.     Shortly after Plaintiff received the letter, Plaintiff and his wife called Defendant

and advised that neither she nor her husband owed the subject debt.

        13.     Specifically, Plaintiff and his wife informed Defendant’s representative that the

balance owed to Orland Park Dental was paid, in full, at the time of service.

        14.     Plaintiff and his wife questioned why this matter was with a debt collector.

        15.     In response Defendant’s representative stated they were not a debt collector.

        16.     Plaintiff and his wife were confused and mislead by Defendant’s representative

statement.

        17.     Specifically, when Plaintiff and his wife reviewed the collection letter they received

the letter stated:




        18.


                                                  2
       Case: 1:21-cv-02174 Document #: 1 Filed: 04/22/21 Page 3 of 5 PageID #:3




        19.     Plaintiff was confused regarding the status of his account.

        20.     Specifically, Plaintiff was confused as to whether or not Defendant was a debt

collector as the correspondence he received said one thing, while Defendant’s representative stated

another.

        21.     The FDCPA gives debtors a right to receive accurate information, which they can

enforce against debt collectors by bringing suit under the FDCPA. See Hahn v. Triumph P'ships

LLC, 557 F.3d 755, 757 (7th Cir. 2009) ("The [FDCPA] is designed to provide information that

helps consumers to choose intelligently ... .").

        22.     Plaintiff was unable to make an intelligent evaluation of whether Defendant was a

debt collector and what the status of the subject debt was due to Defendant’s misleading and false

statements.

        23.     Concerned with Defendant’s continued collection activity, Defendant hired counsel

to assist with this matter.

                                     CLAIMS FOR RELIEF

                                             COUNT I:
                  Fair Debt Collection Practices Act (15 U.S.C. §1692 et seq.)

        24.     All Paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

                                  a. Violations of 15 U.S.C. §1692e

        25.     Section 1692e(2) of the FDCPA prohibits a debt collector from falsely representing

the character, amount, or legal status of a debt. 15 U.S.C. §1692e(2).

        26.     Section 1692e(10) of the FDCPA prohibits a debt collector from the use of any

false representation or deceptive means to collect or attempt to collect any debt. 15 U.S.C.


                                                   3
      Case: 1:21-cv-02174 Document #: 1 Filed: 04/22/21 Page 4 of 5 PageID #:4




§1692e(10)

       27.      Defendant violated §§1692e(2) and (10) by falsely representing the amount of the

subject debt.

       28.      Defendant further violated §§1692e(2) and (10) by falsely representing that

Defendant was not a debt collector.

       29.      Specifically, Defendant was attempting to collect on a debt that was already paid

and whose balance was zero.

       30.      Plaintiff was concerned with Defendant’s attempted collection of a debt that had

already been paid and feared further collection activity.

                                  Violation of 15 U.S.C. § 1692f

       31.      Section 1692f provides:


                A debt collector may not use unfair or unconscionable means to collect or
                attempt to collect any debt. Without limiting the general application of the
                foregoing, the following conduct is a violation of this section:


                (1)    The collection of any amount (including any interest, fee, charge, or
                       expense incidental to the principal obligation) unless such amount
                       is expressly authorized by the agreement creating the debt or
                       permitted by law.
       32.      Defendant violated 15 U.S.C. § 1692f(1) by attempting to collect debt (Plaintiff's

alleged debt to Orland Park Dental) not permitted by law as Plaintiff already made a full and

complete payment on the subject debt.

       WHEREFORE, Plaintiff KHAMIS A. ABUZIR requests that this Honorable Court enter

judgment in his favor as follows:

       a.       Declaring that the practices complained of herein are unlawful and violate the Fair

                Debt Collection Practices Act;


                                                 4
      Case: 1:21-cv-02174 Document #: 1 Filed: 04/22/21 Page 5 of 5 PageID #:5




       b.     Awarding Plaintiff statutory and actual damages, in an amount to be determined at

              trial, for the underlying Fair Debt Collection Practices Act violations;

       c.     Awarding Plaintiff his costs and reasonable attorney’s fees pursuant to 15 U.S.C.

              §1692k; and

       d.     Awarding any other relief as this Honorable Court deems just and appropriate.

                                DEMAND FOR JURY TRIAL

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.

Dated: April 22, 2021                                Respectfully submitted,

                                                     KHAMIS A. ABUZIR

                                                     By: /s/ Jennifer Ann McLaughlin

                                                     Jennifer Ann McLaughlin, Esq.
                                                     Mohammed O. Badwan, Esq.
                                                     Victor T. Metroff, Esq.
                                                     Counsel for Plaintiff
                                                     Sulaiman Law Group, Ltd
                                                     2500 S Highland Ave, Suite 200
                                                     Lombard, IL 60148
                                                     (630) 581-5450
                                                     jmclaughlin@sulaimanlaw.com
                                                     mbadwan@sulaimanlaw.com
                                                     vmetroff@sulaimanlaw.com




                                                 5
